Order modified in accordance with the following memorandum and, as so modified, affirmed. The order of the Appellate Division is modified to eliminate the sentences imposed for violations of sections 1823 and 1826 of the former Penal Law, because the cumulative sentences imposed for those offenses and the violation of section 372 are not permitted by section 1938 of the former Penal Law (see revised Penal Law, § 70.25).
Concur: Chief Judge Fuld and Judges Burke, Breitel, Jasen, Gabrielli, Jones and Wachtler.